United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-1233
                      ___________________________

                                Paul M. Gordon

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

                           Bonnie Lee Ann Draper

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Hot Springs
                               ____________

                           Submitted: June 17, 2014
                             Filed: June 27, 2014
                                [Unpublished]
                                ____________

Before LOKEN, MURPHY, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.
       Paul Gordon appeals the district court’s1 pre-service dismissal of his 42 U.S.C.
§ 1983 action against Bonnie Draper, a private person who has allegedly prevented
Gordon’s mail from being delivered to his son, who lives with Draper. Upon de novo
review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000), we conclude the
district court properly dismissed the complaint with prejudice under 28 U.S.C.
§ 1915(e)(2) because it failed to state a claim upon which § 1983 relief can be granted
for the reasons stated in Magistrate Judge Bryant’s Report and Recommendation.
This is a merits dismissal under Rule 12(b)(6) of the Federal Rules of Civil
Procedure, not a dismissal for lack of subject matter jurisdiction. See, e.g., Morrison
v. Nat’l Australia Bank, Ltd., 561 U.S. 247, 254 (2010). As so modified, the
judgment of the district court is affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable Barry A. Bryant, United States Magistrate Judge for the Western District
of Arkansas.

                                         -2-